DETAILED ACTION
This is response to Application 17/095,625 filed on November 11, 2020 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 2-4, 6, 7, 9-11, 13, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kneckt et al. (US 2021/0083805 A1) in view of Sakai et al. (US 2018/0338266 A1).


1. Regarding claims 1 and 15, Kneckt teaches a method and apparatus for transmitting one or more aggregated data frames from a first station (STA) device to a second STA device in a wireless personal area network in accordance with IEEE 802.11bc protocol (Figures 1B station and Figure 2, paragraph [0026] BA operations for multi-link; IEEE 802.11bc), comprising:
assembling and transmitting, by the first STA device, a first aggregated MAC protocol data unit (A-MPDU) frame comprising a plurality of A-MPDU subframes characterized by a fixed MPDU start spacing parameter and a fixed maximal MPDU length parameter, where the first STA device is configured with the fixed MPDU Start Spacing parameter and the fixed maximal MPDU length parameter without negotiating association request and response messages with the second STA device (Figures 4 and 6, Paragraph [0031] STA transmit aggregated MPDU); and
 receiving and processing, by the first STA device, a first block acknowledgement (BA) message that is assembled and transmitted by the second STA device ( Figures 4 and 6 Paragraph [0031] BA message).
Kneckt does not explicitly disclose where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the second STA 
Sakai teaches where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device (Figures 10-12 dynamically determine bitmap size), and 
where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the second STA device without negotiating add BArequest (ADDBA Request) request and response messages with the first STA device (Figures 10-12 grasp the size of the BA bitmap).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the second STA device without negotiating add BArequest (ADDBA Request) request and response messages with the first STA device as taught by Sakai in the system of Kneckt for appropriately setting the size of the BA bitmap such that the efficiency is improved see paragraph [0006] of Sakai.

2. Regarding claim 8, Kneckt teaches a method for receiving one or more aggregated data frames at a first station (STA) device that are transmitted by a second STA device in a wireless personal area network in accordance with IEEE 802.11bc protocol (Figure 1B, paragraph [0026] BA operations for multi-link; IEEE 802.11bc), comprising: Figures 4 and 6, Paragraph [0031]); identifying, by the first STA device, one or more of the plurality of A-MPDU subframes in the first A-MPDU frame which are not successfully received by the first STA device; and assembling and transmitting, by the first STA device, a first block acknowledgement (BA) message (Figures 4 and 6 Paragraph [0031]). 
Kneckt does not explicitly disclose where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the first STA device without negotiating add BArequest (ADDBA Request) request and response messages between the first and second STA devices.
Sakai teaches where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device (Figures 10-12 dynamically determine bitmap size), and 
where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the first STA device without negotiating add BArequest (ADDBA 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide where the BA message comprises a BA bitmap identifying one or more of the plurality of A-MPDU subframes which are not successfully received by the second STA device where the BA bitmap has a size characterized by a fixed buffer size parameter which is configured at the first STA device without negotiating add BArequest (ADDBA Request) request and response messages between the first and second STA devices as taught by Sakai in the system of Kneckt for appropriately setting the size of the BA bitmap such that the efficiency is improved see paragraph [0006] of Sakai.

3. Regarding claims 5 and 12, Kneckt in view of Sakai teaches where no BA negotiation is required between the first and second STA devices before exchanging BA message there between (Sakai figures 10-12 BA message). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Cariou et al. (US 2019/0268739 A1)
Chu et al. (US 2019/0268099 A1)
Chu et al. (US 2019/0289495 A1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANE L LO/Primary Examiner, Art Unit 2466